OPINION.
Trttssell :
The record of this action contains the testimony of a capable and experienced mining engineer who is thoroughly familiar with properties here under consideration as well as similar properties throughout the Georgia mining districts. In his testimony he states without qualification that the petitioner’s ochre deposits on March 1, 1913, had a value in the ground of $1.50 per ton and that the petitioner’s deposits of barytes ore on the same date had a value in the *407ground of 60 cents per ton. The witness further testified at considerable length concerning the history and development of these and similar mining enterprises and the selling prices of ores over long periods of time and respecting the barytes ore royalties paid in cases where such ores were removed under royalty leases. The record also contains evidence that immediately upon the beginning of the World War in 1914, and continuously thereafter the values of ochre and barytes ores were on a continuing upward movement, reaching peak prices at the close of and since the war and considering the witness’s testimony in connection with developments since 1913 it appears that his unqualified opinion of value on March 1, 1913, may have been unconsciously influenced by the much higher values prevailing in later years. And, while no question can be raised as to the qualifications of the witness to give opinion testimony upon matters here under consideration, we are led to the conclusion from all the facts contained in the record that his estimate of March 1, 1913, values are too high and, in view of this consideration and of all the record of this action, we are of the opinion and have so found that for the purposes of this action, the March 1, 1913, value of the petitioner’s ochre ores was $1 per ton, and that the March 1, 1913, value of the petitioner’s barytes ore was 40 cents per ton, and that these values should be used as a basis for the depletion deduction during the years here under review.

The deficiencies may be recomputed in accordance with the foregoing fundings of fact and opinion upon 15 days’ notice, pursuant to Bule 50, and judgment will be entered accordingly.

Considered by LittletoN, Smith, and Love.